DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This action is in response to the reply filed 12/14/2021. The allowed claims are 1-26. The closest prior art of record is US Patent Application Publication 2005/0008428 to Desai, US Patent Application Publication 2005/0236141 to Faure and in further view of USP 5,139,080 to Bolton and USP 7,703,730 to Best.
The following is an examiner’s statement of reasons for allowance: The above named prior art of record does not teach or suggest the hook has (i) a first portion that extends along the front surface of the coupling plate, (ii) a second portion that extends along the outer peripheral edge within the first notch, and (iii) a third portion that extends along the back surface of the coupling plate, wherein the hook transition from the first portion to the second portion along a first bend and from the second portion to the third portion along a second bend, and wherein the clip engages (i) the back surface of the coupling plate and (ii) the opposing outer peripheral edge within the second notch as required by independent claims 1, 9 and 16. Desai does not show the three portions of the hook or the clip engaging the back surface of the coupling plate as claimed in the amendments. Similarly Best and Bolton disclose heat exchanger bracket structures but do not have the hook engaging the notch and the clip engaging the second notch in the manner claimed. Therefore for at least these reasons independent claims 1, 9 and 16 present grounds for allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763